                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


MARK STAAKE,

               Plaintiff,

vs.                                                  No. CV 19-00861 MV/KBM

SECRETARY OF CORRECTIONS
DAVID JABLONSKI, et al.,

               Defendants.

                       ORDER GRANTING LEAVE TO PROCEED
                           PURSUANT TO 28 U.S.C. § 1915(b),
                      AND TO MAKE PAYMENTS OR SHOW CAUSE

       This matter is before the Court on the Financial Affidavit Application to Proceed In Forma

Pauperis (28 U.S.C. 1915) (Doc. 3) filed by Plaintiff, Mark Staake. Based on analysis of his

Motion and the inmate account statement (Doc. 6), the Court grants Plaintiff leave to proceed

under 28 U.S.C. § 1915(a) and (b). Because the Court grants the application, the filing fee for this

civil rights complaint is $350.00.     Pursuant to § 1915(b)(1), Plaintiff is required to make

installment payments until the full amount of the filing fee is paid. Based on analysis under §

1915(b)(1) of Plaintiff’s inmate account statement (Doc. 6 at 1-3), the Court finds that Plaintiff

owes an initial partial payment of $32.49. If Plaintiff fails to make a payment by the designated

deadline or show cause why such payment should be excused, the civil rights complaint may be

dismissed without further notice.

       IT IS THEREFORE ORDERED that the Financial Affidavit Application to Proceed In

Forma Pauperis (28 U.S.C. 1915) (Doc. 3) filed by Plaintiff, Mark Staake is GRANTED;




                                                 1
       IT IS FURTHER ORDERED that, within thirty (30) days of entry of this Order, Plaintiff

send to the Clerk an initial partial payment of $32.49 or show cause why payment should be

excused;

       IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two copies

of this Order, and that Plaintiff make the necessary arrangements to attach one copy of this Order

to the check in the $32.49 amount of the initial partial payment;

       IT IS FINALLY ORDERED that, after payment of the $32.49 initial partial fee, Plaintiff

make monthly payments of twenty per cent (20%) of the preceding month’s income credited to his

account or show cause why the designated payments should be excused.




                                      ____________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
